Afterwards, on consideration of the petition for rehearing in this case,.the following additional opinion was filed: Per Curiam : The object and purpose of the cross-bill is to rescind the sale of Kellogg’s shares of stock on the ground of fraud. In order to entitle him to that relief he must have shown by his bill that he promptly disaffirmed the sale upon discovering the alleged fraud and offered to refund the purchase price which he received therefor or give some sufficient legal excuse for his failure to do so, and in this respect his cross-bill is fatally defective. The rule in this State is, that a party who seeks by bill in equity to rescind a contract of sale for fraud on the part of the purchaser, must, as a condition precedent, offer to re-pay the purchase price. In other words, he must, before filing his bill, offer to restore the purchaser to the same position he was in before the sale was made. The contract is not void, but only voidable at the election of the defrauded party. (Rigdon v. Walcott, 141 Ill. 649.) And it was there said (p. 662) : “The complainant then having failed to show that prior to the filing of his bill he elected to rescind the transaction or agreement complained of, or took any of .those steps which are legally necessary to effectuate a rescission, it must be held that, so far as is shown by the bill, said transaction remains in full force and that the complainant is entitled to no relief based upon the theory of its rescission.” The rule is clearly stated by Judge Gary in Duncan v. Humphries, 58 Ill. App. 440, that to lay the foundation for a bill to rescind a contract, the complainant must, before the commencement of his suit, offer and be willing to perform such acts on his part as will restore .the defendant to the position which he occupied before the transaction,—citing Rigdon v. Walcott, supra. It is not sufficient to make the offer in the bill. The judgment of the Appellate Court as to the cross-bill is and will be affirmed. Judgment affirmed.